Citation Nr: 0726981	
Decision Date: 08/29/07    Archive Date: 09/11/07

DOCKET NO.  06-13 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss. 

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel



INTRODUCTION

The veteran served on active duty from June 1951 to May 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in December 
2004 by the Department of Veterans Affairs (VA) Regional 
Office and Insurance Center, in Philadelphia, Pennsylvania, 
denying the veteran's claims for service connection for 
bilateral hearing loss and tinnitus.  Further processing of 
the veteran's appeal was undertaken by the VA Regional Office 
(RO) in Buffalo, New York.  

Pursuant to his request, the veteran was afforded a hearing 
before the Board, sitting at the Buffalo RO, in June 2006.  A 
transcript of that proceeding is of record.  

The issue of the veteran's entitlement to service connection 
for bilateral hearing loss is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the VA's 
Appeals Management Center (AMC) in Washington, DC.


FINDING OF FACT

It is at least as likely as not that the veteran's tinnitus 
began during active service or as the result of in-service 
acoustic trauma.  


CONCLUSION OF LAW

With application of the doctrine of reasonable doubt, 
tinnitus was incurred during active service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.303 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

                                                             
VCAA

It is noted that the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), 
which became law in November 2000, has since been codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107.  To implement the 
provisions of the VCAA, VA promulgated regulations now 
codified, in pertinent part, at 38 C.F.R. §§ 3.102, 3.159, 
3.326(a).  The VCAA has been the subject of various holdings 
of Federal courts, including Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  However, as 
discussed in more detail below, sufficient evidence is of 
record to grant service connection for tinnitus, and to that 
extent, there is no need to consider whether there has been 
full compliance with the VCAA.  

                                                    Law and 
Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  When the fact of chronicity in service 
is not adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support a claim 
of service connection.  38 C.F.R. § 3.303(b).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A 
veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence. See 
also, 38 C.F.R. § 3.102.  When a veteran seeks benefits and 
the evidence is in relative equipoise, the veteran prevails.  
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The 
preponderance of the evidence must be against the claim for 
benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 
(1996).

                                                          
Analysis 

Engagement by the veteran in combat with the enemy is neither 
alleged nor shown.   As such, the provisions of 38 U.S.C.A. 
§ 1154 (West 2002) are not for application in this instance.  
Even were that statute applicable to the facts of this case, 
it is noted that 38 U.S.C.A. § 1154(b) does not address the 
questions of the existence of a present disability or of a 
nexus between such disability and service, both of which are 
required for a grant of service connection.  

The veteran's Department of Defense Form 214, Report of 
Separation from the Armed Forces of the Unites States, 
indicates his military occupational specialty in the United 
States Navy was that of a sheet metal worker.  Other service 
records demonstrate that he served aboard the USS Essex and 
Yorktown.  On that basis and the veteran's own credible 
testimony as to his performance of his in-service duties in 
areas subject to excessive noise levels and without ear 
protection, acoustic trauma during service is conceded.  
Moreover, notwithstanding the absence of documented 
complaints or findings involving tinnitus in the service 
medical records of the veteran, he has offered a credible 
account as to the origination and progression of his tinnitus 
while he was on active duty.  In describing in-service events 
and occurrences, he has set forth that his tinnitus first 
occurred during service and that ringing in his ears 
continued thereafter to the present.  The veteran is 
competent to testify as to his symptoms, and there is no 
reason shown to doubt his credibility.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See Washington v. 
Nicholson, 19 Vet App 362 (2005), citing Layno v. Brown, 6 
Vet. App. 465, 469-71 (1994) (holding that lay testimony is 
competent if it is limited to matters that the witness has 
actually observed and is within the realm of the witness' 
personal knowledge).  The veteran's spouse in her July 2004 
statement and June 2006 hearing testimony corroborates the 
veteran's account in that she reported that the veteran had 
complained of constant ringing in his ears, otherwise known 
as tinnitus, since she met him in or about 1955.  The 
foregoing is accompanied by private medical reports denoting 
the existence of the veteran's tinnitus since 1993, when he 
initially sought treatment for auditory difficulties.  

Contraindicating entitlement is the opinion of an examining 
VA audiologist, who  examined the veteran in November 2004 
and noted the veteran's complaint of bilateral tinnitus.  The 
opinion offered was that it was not at least as likely as not 
that the veteran's tinnitus was related to service, there 
being no established nexus to service and no report by the 
veteran of tinnitus on any of his hearing tests since 1993.  
Nevertheless, review of the record clearly indicates that 
tinnitus was noted on hearing evaluations undertaken both in 
1993 and in 1999.  Moreover, it is not indicated that the 
November 2004 examiner attached any significance to the 
written statement of the spouse in July 2004, which was then 
of record, as to the continuous complaint of the veteran 
regarding constant ear ringing since 1955.  As well, the 
veteran disputes the occupational history utilized by the 
examiner in November 2004 involving his post-service noise 
exposure, indicating that the clinician failed to correctly 
report that he had only worked for ten months doing heavy 
construction following his discharge from service.  On the 
basis of the foregoing, the November 2004 medical opinion is 
based, at least in part, upon an inaccurate factual 
background and it is deemed to be of minimum probative value.  

What remains are the facts that the veteran was exposed to 
excessive noise without ear protection over a prolonged 
period of time during service and that he credibly sets forth 
that his ringing in the ears or tinnitus originated during 
that time, with such account being corroborated by his spouse 
as of 1955 and thereafter as to its continuing presence.  On 
that basis, the Board finds that it is at least as likely as 
not that the veteran's tinnitus was incurred during service.  
With application of the doctrine of reasonable doubt, it 
follows that service connection for tinnitus is warranted.  
38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. §§ 3.102, 3.303.


ORDER

Service connection for tinnitus is granted.  


REMAND

It is alleged by and on behalf of the veteran that he suffers 
from bilateral hearing loss that originated in service or 
shortly thereafter as a result of in-service acoustic trauma.  
He challenges the opinion offered by a VA audiologist in 
November 2004 that it was not at least as likely as not his 
hearing loss was the result of military service, with the 
examiner noting that there had been noise exposure in service 
and from recreational and occupational pursuits after 
service.  The VA examiner further reported that, while the 
veteran's hearing loss was in excess of that expected from 
the aging process, he had not established a nexus of his 
hearing loss to service and that his hearing loss was more 
likely related to his post-service noise exposure.  

While the veteran is competent to testify as to his symptoms 
(Washington, supra; Layno, supra), he is not competent to 
diagnose a hearing loss disability as defined by the 
applicable regulation (38 C.F.R. § 3.385) or provide an 
opinion on the etiology of his hearing loss disability.  See, 
e.g., Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a lay 
person is not competent to give evidence of matters that 
require medical knowledge).  However, as indicated above, he 
disputes the occupational history relied upon by the examiner 
who provided the negative nexus opinion in November 2004 and 
requests that a more detailed VA examination and opinion be 
obtained, preferably to be conducted by a separate examiner 
at a VA facility in Canadaga or Rochester, New York.  

In view of the foregoing, the Board finds that audiological 
and ENT examinations, with the latter including an opinion 
addressing the contended causal relationship, are warranted.  
38 U.S.C.A. § 5103A(D) (West 2002 & Supp. 2006); 38 C.F.R. 
§ 3.159(c)(4) (2006).  Accordingly, the undersigned REMANDS 
this portion of the veteran's appeal for the following 
action:  

1.  The veteran must be scheduled for VA 
audiological and ENT examinations, 
preferably at a VA medical facility in 
Canadaga or Rochester, New York, in an 
effort to ascertain the etiology and/or 
approximate onset date of his hearing 
loss.  Such evaluations are not to be 
undertaken at any facility of the VA 
Medical Center in Buffalo, New York, or 
by any VA audiologist that has previously 
evaluated or treated him.  The claims 
folder must be provided to the examiners 
for use in the study of this case.  

Following a review of the relevant 
medical evidence in the claims file, the 
clinical evaluation, the audiological 
examination and any other tests that are 
deemed necessary, the ENT examiner is 
asked to provide a medical opinion with 
supporting rationale as to the following:  

Is it at least as likely as not 
(50 percent or greater 
probability) that the veteran's 
hearing loss began during 
service or as the result of his 
prolonged exposure to excessive 
noise while on active duty from 
June 1951 to May 1955?  

The ENT clinician is requested to use 
less likely, as likely or more likely in 
his/her answer.

The ENT clinician is also advised that 
the term "as likely as not" does not mean 
within the realm of possibility.  Rather, 
it means that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is medically sound to find in favor of 
causation as to find against causation.  
More likely and as likely support the 
contended causal relationship; less 
likely weighs against the claim.

The examiner is requested to provide a 
rationale for any opinion provided.  If 
the clinician is unable to answer any 
question presented without resort to 
speculation, he or she should so 
indicate.

2.  Thereafter, the veteran's claim for 
service connection for bilateral hearing 
loss must be readjudicated, based on all 
of the evidence presented and all 
governing legal criteria.  If the benefit 
sought on appeal continues to be denied, 
the veteran and his representative are to 
be furnished a supplemental statement of 
the case as to all evidence considered 
and all relevant legal authority for the 
continued denial.  The veteran must then 
be afforded a reasonable period in which 
to reply.  

The veteran need take no action until otherwise notified.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC/RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The purpose of this remand is to obtain additional 
evidentiary development.  No inference should be drawn as to 
the outcome of this matter by the actions herein requested.  



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


